
	

113 HR 1244 IH: Sensible School Lunch Act
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1244
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mr. Crawford (for
			 himself, Mr. Griffin of Arkansas,
			 Mr. Womack, and
			 Mr. Cotton) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to provide flexibility to school food authorities in meeting certain
		  nutritional requirements for the school lunch and breakfast programs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sensible School Lunch
			 Act.
		2.Nutritional
			 requirements for school lunch and breakfast programs
			(a)Additional
			 reimbursementSection
			 4(b)(3)(A)(ii) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1753(b)(3)(A)(ii)) is amended by adding at the end the following:
				
					(III)Maximum
				quantitiesThe interim or final regulations required under this
				clause shall not establish a maximum quantity of grains, meat, or meat
				alternates that may be served in any meal or during any period of time of any
				school
				year.
					.
			(b)RulesSection
			 9(a)(4)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1758(a)(4)(B)) is amended—
				(1)by striking
			 Not later and inserting the following:
					
						(i)In
				generalSubject to clause (ii), not
				later
						;
				and
				(2)by adding at the
			 end the following:
					
						(ii)Maximum
				quantitiesThe rules required under clause (ii) shall not
				establish a maximum quantity of grains, meat, or meat alternates that may be
				served in any meal or during any period of time of any school
				year.
						.
				
